DETAILED ACTION

Response to Amendment
A Reply was filed 15 July 2021.  The amendments to the claims, specification, and abstract have been entered.  Claims 10-14 and 19-28 are pending.

Rejoinder
The independent claims are allowable.  Thus, the previously withdrawn dependent claims have been rejoined. 

Allowable Subject Matter
Claims 10-14 and 19-28 are allowed over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646